Election/Restrictions
Applicant's election with traverse of the hub bearing assembly identified as “embodiment 1” at paragraph 0035 in the reply filed on November 15, 2022 is acknowledged.  The traversal is on the ground(s) that the differences between the inventions and amongst the species are minor, and because examination without restriction fails to pose an undue burden on the examiner.  This is not found persuasive because for restriction purposes, there are patentable differences and obvious differences.  Whether a particular difference is deemed minor by its inventor’s representative is of no consequence unless stipulated as an obvious variant.  Furthermore, examination without restriction would pose undue burden on the examiner for the reason(s) stated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-10 & 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 15, 2022.
In its remarks, the reply identifies claims 16-19 as reading on the elected species.  However, those claims are identified as withdrawn in the claim listing, and they recite the same limitations as claims 6-9 which were not identified as reading on the elected species.

Specification
The disclosure is objected to because at paragraphs 0027-0030 the elastic ring 26 of the elected species is disclosed with predefined axial play G and as tightly locking the screw head 22 against annular shoulder 24.  It is unclear how a tight lock is accomplished with the presence of such play.

The abstract of the disclosure is objected to because it is not written in clear narrative form.  It is instead a single run-on sentence.  See MPEP § 608.01(b).

Claim Objections
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 11, is not presented as claim number 1.  However, in accordance with 37 CFR 1.126, claim numbering must be preserved during prosecution.  Therefore correction will be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2-5 & 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2 & 12 recites the limitation "the radially outer annular joint element".  There is insufficient antecedent basis for this limitation in the claims.
Regarding claims 4 & 14, the phrase "preferably not" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Each of claims 5 & 15 recites the limitation, “a single annular seat”.  It is unclear if this annular seat is the same as or different from that recited previously.
Claim 5 recites the limitation, “an annular shoulder of the annular joint element”.  It is unclear if this shoulder is the same as or different from that recited previously.
Each of claims 5 & 15 recites the limitation, “a flange-shaped head of the screw element”.  It is unclear if this flange-shaped head is the same as or different from that recited previously.
Claim 5 recites that the elastic ring 26 with predefined axial play G tightly locks the screw head 22 against annular shoulder 24.  It is unclear how a tight lock is accomplished with the presence of axial play.

Claim Rejections - 35 USC § 102
Claim 11 is rejected under 35 U.S.C. 102Z(a)(1) as being anticipated by Kustusch, US 2,832,583.  Kustusch shows a clamping system comprising: 
a screw element (see “screw” at col. 2, line 2) configured with a threaded stem  (21) to engage with a threaded section formed on a flanged hub (31), and provided with 
a flange-shaped head (20) configured to cooperate with an annular element (30) and axially constrain the flanged hub and the annular element; 
the assembly being characterized in that the clamping system further comprises an elastic ring (10) and an annular seat (33) for the elastic ring, formed radially on the inside of the annular element, so that the elastic ring engages with the annular seat.

Claims 11, 13 & 14 are rejected under 35 U.S.C. 102Z(a)(1) as being anticipated by Titus, US 245,583.  Titus shows a clamping system comprising: 
a screw element (A) configured with a threaded stem (see “threaded outer end” at lines 29 & 30) to engage with a threaded section formed on a flanged hub (B), and provided with 
a flange-shaped head (see flange on the left end of screw element A in Fig. 1) configured to cooperate with an annular element (C, E’) and axially constrain the flanged hub and the annular element; 
the assembly being characterized in that the clamping system further comprises an elastic ring (G’, H’) and an annular seat (see interior of E’) for the elastic ring, formed radially on the inside of the annular element, so that the elastic ring engages with the annular seat with a predefined axial play (see “yields” at line 72).

Allowable Subject Matter
Claim 1 is allowed because the prior art does not show or suggest a hub bearing assembly comprising every limitation of the claim.  Hacker (see information disclosure statement filed December 2, 2020) discloses a hub bearing assembly comprising most of the limitations of the claims, but does not show or suggest an elastic ring and annular seat like that of the instant invention.

Claims 2-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 12 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Uchman discloses a hub bearing assembly.  Each of Placek and Durfee discloses a clamping system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679